Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-13 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving, as an intermediary, a request for information content from a specific publisher of the one or more publishers; requesting the information content from the specific publisher, wherein the information content includes non-advertisement information content; receiving, from the specific publisher, the information content within a first media data; detecting the non-advertisement information content within the information content; modifying the non-advertisement information content to produce a modified information content; producing and inserting an execution code into the modified information content to produce a second media data; serving the second media data; receiving a request for the non-advertisement information content; requesting the non-advertisement 
  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered: one or more processing units; computer-readable media storing instructions, a content server, a computing device, media data.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful 
Dependent claims 2-7, 9-13 are not considered directed to any additional non-abstract claim elements.  There are no further additional elements in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerace (5848396).
          Claim 1, 8: Gerace discloses a content server for managing media data between one or more publishers, an information network, and a computing device, the content server comprising: 
            one or more processing units (Fig. 2, item 31; Fig. 1);
            computer-readable media storing instructions that, when executed by the one or more processing units, cause the content server to perform operations comprising (Fig. 2):
             receiving, as an intermediary, a request from the computing device for information content from a specific publisher of the one or more publishers (Figs. 1, 2, where the user requests info from publisher like agate data like 2:60-3:2 or Fig. 4a; 4:50-55);
             requesting the information content from the specific publisher, wherein the
information content includes non-advertisement information content (Fig. 2, 31 controller requests the different info from the publishers in Fig. 4a);
             receiving, from the specific publisher, the information content within a first media data (5:5-15, “to obtain and display requested information”; note that info comes 
            detecting the non-advertisement information content within the information
content (6:27-40 where the content itself is modified for display preferences);
             modifying the non-advertisement information content to produce a modified
information content (6:27-40 where the content itself is modified for display preferences);
            producing and inserting an execution code into the modified information content to produce a second media data (6:27-40 where the content itself is modified for display preferences);
              serving the second media data to the computing device (6:27-40, 7:25-40 where the content itself is modified for display preferences/presentation style);
             receiving from the computing device a request for the non-advertisement
information content (8:25-33, note that non-ad content is presented and then links are provided for further or more non-ad content, see 8:25-33 “…Also a news window is provided for each sport with a link to a "News Page" (object) for more news. The "News Page" format includes information regarding major trades, signings and injuries.”); 
             requesting the non-advertisement information content from the information
network (8:25-33 “…Also a news window is provided for each sport with a link to a "News Page" (object) for more news. The "News Page" format includes information regarding major trades, signings and injuries.”);

           modifying the non-advertisement information content to produce a modified non-
advertisement information content (6:27-40, 7:25-40 where the content itself is modified for display preferences/presentation style);
            inserting the modified non-advertisement information content into second media
data to produce an updated second media data (4:1-10 where the screen is updated based on selections); and
            serving the updated second media data to the computing device in a manner where it may be accessed by the computing device when the execution code is invoked by the computing device (4:1-10; Figs. 1, 2, 3a).
Claim 3, 10. Gerace further discloses the content server of claim 1, wherein the execution code is invoked by an end user of the computing device (4:1-10; Figs. 1, 2, 3a; also see links above, so the links with code are activated by user selections).
Claim 4, 11. Gerace further discloses the content server of claim 1, wherein modifying the non-advertisement
information content to produce a modified information content includes modifying the non-advertisement information content to be reduce latency at the computing device (12:50-55 where text only for particular hardware/software configurations is interpreted to reduce latency).
Claim 5, 12. Gerace further discloses the content server of claim 1, wherein the non-advertisement information content received from the specific publisher is a non-
Claim 6, 13. Gerace further discloses the content server of claim 1, wherein the non-advertisement information content received from the information network is financial information (7:55-8:12; 14:25-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerace (5848396) in view of Collet (20120233540) .
Claim 2, 9. Gerace does not explicitly disclose the content server of claim 1, wherein modifying the non-advertisement information content to produce a modified information content includes modifying the non-advertisement information content to be less recognizable to an ad blocker.  However, Collet discloses these features (see [8] and ad blockers, see [82] and using or updating hash values so the content does go through).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Collet’s helping content get delivered to Gerace’s delivery of content.  One would have been motivated to do this in order to better make sure the content is actually delivered.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paczkowski at 10:40-45 discloses features related to content fraud.
Angles discloses server configurations related to content delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/2/21